DETAILED ACTION
This action is responsive to amendment filed on February 16th, 2021. 
Claims 1~20 are examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/21 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1~20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s argument (Pg. 7~8), that Applicant submits the term “data adaptor configured to” in context of claims 1~20 recites sufficient acts for a PHOSITA to understand the term has sufficient definite meaning as the name for the structure performing the recited acts. Examiner respectfully disagrees because the specification [¶190~¶192; ¶194~¶196] fails to show corresponding structure to perform the claimed functions of receive, identify, and generate. Applicant’s response appears to imply that the specification’s omissions of the corresponding structure is because 
Furthermore, MPEP 2181 (II) (A) states,
 “The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function…If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). However, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation…the court held that excluding the physician, no structure accomplishes the claimed dual functions. Because no structure disclosed in the embodiments of the invention actually performs the claimed dual functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.).”

 Therefore in accordance to MPEP 2181 (II) (A), Applicant’s bare statement of “one of ordinary skill in the art to understand the term “data adaptor configured to” to have sufficiently definite meaning as the name for the structure performing the recited acts” is not an adequate response when the claim element is treated in accordance to 35 U.S.C. 112(f). 
	Thus, the rejection is sustained below:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data adaptor configured to”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1~10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 2~10 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency to claim 1. 

Claims 1~10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 contain limitation, “data adaptor configured to” respectively, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2~10 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency to claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1~20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. hereinafter Sinha (WO 2017/173167) and Lawson et al. hereinafter Lawson (U.S 2011/0077779) in view of Asenjo et al. hereinafter Asenjo (U.S 2014/0336795).
Regarding Claim 1, 
Sinha taught a building management system comprising: 
building equipment operable to affect a physical state or condition of a building [¶26, building 10 includes HVAC 100];
a system manager coupled to the building equipment via a system bus, the system manager configured to identify the building equipment [¶90, gateway performs device identification];
a cloud-based data platform comprising a data adaptor [Fig. 4, MSPR 402] configured to: 
identify an equipment model template for the building equipment listed in the reported network tree [¶154, using unique device ID to obtain template]; 
identify a set of points defined by the equipment model template [¶154, data points associated with device such as a temperature sensor]; and 
generate a list of reported points for the building equipment based on set of points defined by the equipment model template [¶155, data points; Table 14].  
While Sinha taught a database contains a list of device IDs from the system manager [¶153; Fig. 16], however, Sinha did not specifically teach generate a reported network tree listing the identified building equipment and receive the reported network tree from the system manager. 
Lawson taught generate a reported network tree listing the identified building equipment [¶49, applications and services that model an enterprise according to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Lawson’s teaching of generate a reported network tree listing the identified building equipment and receive the reported network tree from the system manager with the teachings of Sinha, because the combination would facilitate dynamic management of multiple smart devices in response to system changes [Lawson: ¶66].
The combination of Sinha and Lawson did not specifically teach identify a subset of the reported points as bound points.
Asenjo taught identify a subset of the reported points as bound points [¶88, remote support system 502 can store hierarchical baseline information for the industrial system in baseline data storage 1002, where the hierarchical baseline information is generated based on the identified subsets of normal operation data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Asenjo’s teaching of identify a subset of the reported points as bound points with the teachings of Sinha and Lawson, because the combination would identify aspects of the industrial assets 1006 that have deviated from their relative baselines [Asenjo: ¶88].
Regarding Claim 2, 
Sinha taught wherein the data adaptor is configured to update the bound points in a device shadow for the system manager [¶22].  
Regarding Claim 3, 
Sinha taught wherein the cloud-based data platform is configured to: receive a device identifier of the system manager via a device registration portal; and automatically create the device shadow for the system manager in response to receiving the device identifier via the device registration portal [¶22].  
Regarding Claim 4, 
Sinha taught wherein the system manager is configured to read the bound points in the device shadow and create a list of bound points based on the device shadow [¶126, Table 11, “Points []” list of points in the system].  
Regarding Claim 5, 
Sinha taught wherein the system manager is configured to use the list of bound points to determine whether to send updates to the cloud-based data platform for each of the reported points [¶155].  
Regarding Claim 6, 
Sinha taught wherein the system manager is configured to send updates to the cloud-based data platform for only a first subset of the reported points listed as bound points and not for a second subset of the reported points not listed as bound points [¶155].  
Regarding Claim 7, 
Sinha taught wherein the system manager is configured to: receive a change of value (COV) notification from the building equipment for one of the reported points; use the list of bound points to determine whether the point associated with the COV notification is listed as a bound point; and send a timeseries data sample comprising an updated value of the point associated with the COV notification to the cloud-based data platform in response to a determination that the point associated with the COV notification is listed as a bound point [¶116].  
Regarding Claim 8, 
Sinha taught wherein the system manager is configured to: receive a change of value (COV) notification from the building equipment for one of the reported points; use the list of bound points to determine whether the point associated with the COV notification is listed as a bound point; and determine that an updated value of the point associated with the COV notification will not be sent to the cloud-based data platform in response to a determination that the point associated with the COV notification is not listed as a bound point [¶116].   
Regarding Claim 9, 
Sinha taught wherein the system manager is configured to: determine whether any of the points listed as bound points do not exist in the building equipment; and send a list of non-existent points to the data adaptor, the list of non-existent points identifying the points listed as bound points that do not exist in the building equipment [¶155].    
Regarding Claim 10, 
Sinha taught wherein the data adaptor is configured to remove any points identified as non-existent points from the device shadow [¶154~¶155].  

Regarding Claims 11~20, the claims are similar in scope to claims 1~10 and therefore, rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2457